The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 26, 2022

                                2022COA57

No. 20CA1545, Doe v. University of Denver — Education —
Higher Education — Student Sexual Misconduct; Contracts —
Breach of Contract — Breach of Covenant of Good Faith and
Fair Dealing; Torts — Negligence — Duty of Care

     A division of the court of appeals decides two questions of first

impression in Colorado. First, are the University of Denver’s Office

of Equal Opportunity Procedures 2015-2016 (OEO Procedures)

regarding student sexual misconduct investigations sufficiently

definite to be enforceable in contract? Second, what tort duties, if

any, does a private educational institution owe its students when

investigating and adjudicating claims of sexual misconduct by its

students?

     The division holds that the OEO Procedures regarding student

sexual misconduct investigations are sufficiently certain to be

enforced under Colorado contract law. The division also holds that
a private educational institution owes a duty, independent of any

contractual promises, to adopt fair procedures and to implement

those procedures with reasonable care when it investigates and

adjudicates claims of sexual misconduct by one student against

another.
COLORADO COURT OF APPEALS                                           2022COA57


Court of Appeals No. 20CA1545
City and County of Denver District Court No. 19CV33640
Honorable Morris B. Hoffman, Judge


John Doe,

Plaintiff-Appellant,

v.

University of Denver; University of Denver Board of Trustees; Rebecca Chopp,
individually and as an agent for University of Denver; Kristin Olson,
individually and as an agent for University of Denver; Jean McAllister,
individually and as an agent for University of Denver; Siri Slater, individually
and as an agent for University of Denver; Eric Butler, individually and as an
agent for University of Denver,

Defendants-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                  Division VII
                          Opinion by JUDGE BERGER
                        Brown and Johnson, JJ., concur

                           Announced May 26, 2022


Campbell Killin Brittan & Ray, LLC, Michael Mirabella, Denver, Colorado, for
Plaintiff-Appellant

Constangy, Brooks, Smith & Prophete, LLP, Jimmy Goh, Erin Mangum,
Denver, Colorado, for Defendants-Appellees
¶1    John Doe appeals the district court’s summary judgment in

 favor of the University of Denver (DU), its board of trustees, and the

 individuals responsible for the investigation and adjudication that

 culminated in John’s expulsion for non-consensual sexual contact

 with Jane Roe.1

¶2    This case requires us to decide two questions of first

 impression in Colorado. First, are DU’s Office of Equal Opportunity

 Procedures 2015-2016 (Aug. 17, 2015), https://perma.cc/6TDL-

 4M6S (OEO Procedures), regarding student sexual misconduct

 investigations sufficiently definite to be enforceable in contract?

 Second, what tort duties, if any, does a private educational

 institution owe its students when investigating and adjudicating

 claims of sexual misconduct by its students?

¶3    We hold that DU’s OEO Procedures regarding student sexual

 misconduct investigations are sufficiently certain to be enforced

 under Colorado contract law. We also hold that a private



 1John Doe and Jane Roe are pseudonyms used to preserve these
 persons’ privacy. None of the parties challenges the propriety of
 using pseudonyms in litigation of this type. Respecting the party
 presentation principle, neither do we. See Galvan v. People, 2020
 CO 82, ¶ 45.

                                    1
 educational institution owes a duty, independent of any contractual

 promises, to adopt fair procedures and to implement those

 procedures with reasonable care when investigating and

 adjudicating claims of sexual misconduct by one student against

 another. We also hold, however, that a university’s trustees,

 employees, and agents do not owe this tort duty.

¶4    Accordingly, we affirm in part and reverse in part the district

 court’s judgment and remand for further proceedings.

             I.    Relevant Facts and Procedural History

¶5    We glean the following facts from multiple sources, including

 John’s, Jane’s, and other witnesses’ written submissions to DU, the

 correspondence between John and DU’s investigators, and the facts

 found in the final investigation report. No evidentiary hearing on

 the disputed facts was ever held. We recite these facts solely to

 guide our legal analysis; none of the stated facts is binding on the

 district court on remand.

                  A.   John and Jane’s Relationship

¶6    In fall 2015, John and Jane enrolled as undergraduate

 students at DU. In January 2016, they began a romantic

 relationship in which they sometimes spent the night with each


                                   2
 other but did not engage in sexual intercourse. In February 2016,

 the relationship cooled, and they interacted with each other less

 often.

¶7    On a Friday in early March 2016, Jane was drinking alcohol

 with friends in a dorm and later at a bar. Jane wanted to talk to

 John, so after Jane returned to the dorm where both she and John

 lived, she attempted to locate John. After finding John in his

 friend’s dormroom, where he had also been drinking alcohol, Jane

 brought him to her dormroom. They began kissing and engaging in

 sexual contact but did not engage in sexual intercourse that night.

¶8    John and Jane dispute the events that occurred the following

 morning. John claimed that he awoke to find Jane on top of him

 attempting to engage in intercourse. They then engaged in

 consensual sexual intercourse “for a very brief time.” At some

 point, Jane abruptly left the room. About ten minutes later, she

 returned and wanted to talk about their relationship. John was

 unwilling to discuss their relationship and returned to his room.

¶9    Jane’s version of the Saturday morning events differed

 materially. She said that she woke up naked to find John fondling




                                   3
  her genitals and kissing her. She claimed that John then had

  sexual intercourse with her without her consent.

¶ 10   After hearing John discuss the incident with others at a party

  and after returning from spring break to discover that John had

  told additional people about their sexual encounter, Jane filed a

  complaint with DU’s Office of Equal Opportunity (OEO).2

                        B.    The OEO Procedures

¶ 11   As part of the enrollment process, John received a copy of the

  OEO Procedures. The OEO Procedures provide that DU will make

  an initial assessment when a report alleges a violation of a DU

  policy. OEO Procedures at XI.A. “Where the initial assessment

  concludes that Corrective Action and/or Outcomes may be

  appropriate, [DU] will initiate an investigation.” Id. at XI.E.

¶ 12   The OEO Procedures require DU to designate either an

  employee of DU or an external investigator to conduct the

  investigation. Id. They require that “[a]ny investigator chosen to

  conduct the investigation must be impartial and free of any actual


  2 This is the DU office that addresses claims under Title IX of the
  Education Amendments of 1972, 20 U.S.C. §§ 1681-1688, including
  claims by students that another student engaged in sexual
  misconduct.

                                     4
  conflict of interest.” Id. The OEO Procedures contain various

  provisions designed to ensure that an investigation is “thorough,

  impartial and fair.” Id.

¶ 13   At the conclusion of the investigation, the investigator must

  prepare a “written report that summarizes the information gathered

  and synthesizes the areas of agreement and disagreement between

  the parties.” Id. at XI.F. In preparing the report, “the investigator

  will review all facts gathered to determine whether the information

  is material to the determination of responsibility given the nature of

  the allegation. In general, the investigator may exclude information

  that is immaterial.” Id. Before the report is finalized, the

  complainant and respondent are given an opportunity to review the

  preliminary report and offer oral and written comments. Id.

¶ 14   Upon receipt of additional information from the complainant

  or respondent, “the investigator will make a finding as to whether

  there is sufficient information to establish, by a preponderance of

  the evidence, that a policy violation occurred. The final written

  report will include the determination of responsibility and the

  rationale for the determination.” Id.




                                     5
¶ 15   “When there is a determination of responsibility for a policy

  violation[,] the [OEO] will refer the matter to the appropriate

  administrator for Corrective Action or Outcomes.” Id. at XI.H.1. If

  the respondent is a student, the matter is then referred to the

  Outcome Council. Id. at XI.I. The OEO Procedures direct the

  Outcome Council to “mak[e] a neutral and impartial review of

  investigations and findings, and impos[e] outcomes (sanctions).” Id.

  at XIII.B.1. “In general[,] violations of the non-consensual sexual

  contact provision of [the OEO] Procedures typically result in a

  dismissal . . . .” Id. at XIII.D. Once the Outcome Council renders a

  finding, it issues a letter describing the outcome and appeal

  options. Id. at XIII.E. The OEO Procedures provide that “[a]ppeal

  decisions are final.” Id. at XIII.F.

                           C.   The Investigation

¶ 16   On March 24, 2016, the OEO received Jane’s complaint. The

  Title IX Coordinator reached out to Jane that same day and held an

  informational meeting with her in early April. On April 12, Jane

  requested a formal investigation.




                                         6
¶ 17   In late April, the Title IX Coordinator gave John notice of

  Jane’s allegations and issued a “no contact order” to John.3 John

  submitted to a formal interview with the investigators in early May.

  John provided the names of five people he wanted the investigators

  to interview: his mother, his legal counsel, his therapist, and two

  students. In addition to Jane and John, the investigators

  interviewed eleven witnesses whom Jane had identified.

¶ 18   Before submitting her complaint to the OEO, Jane underwent

  a sexual assault nurse examination (SANE). During the

  investigation, she submitted portions of the SANE report. The

  portions she submitted described a dozen observable abrasions and

  contusions on her body. Jane did not submit, however, (1)

  photographs of her abrasions and contusions; (2) summaries by the

  SANE nurse or the attending physician; or (3) her written statement

  to the SANE nurse regarding the source of her injuries. The

  portions of the SANE report that Jane submitted did not include

  any medical analysis as to the possible cause or age of her injuries.



  3 None of the parties addresses whether a private educational
  institution has legal authority to impose a “no contact order,” so we
  do not further address this question. See Galvan, ¶ 45.

                                    7
¶ 19   Though the preliminary report is not in the record, the final

  report states that John and Jane “were given the opportunity to

  review the preliminary report and offer any factual clarifications and

  additional relevant information related to the statements.” After he

  reviewed the investigators’ preliminary report, John realized that

  the investigators had not interviewed any of his witnesses and

  again requested that the investigators interview them. The

  investigators then interviewed one of John’s witnesses — his

  therapist.

¶ 20   The investigators declined to interview the other witnesses

  John identified even though some of those witnesses — students —

  were in the dormroom with him when Jane came and brought him

  back to her dormroom on the night in question. The final report

  stated that interviews of John’s witnesses were unnecessary

  because “the [i]nvestigators had already interviewed witnesses [who]

  could corroborate the information that [John] expected them to

  provide.”

¶ 21   The final report further acknowledged that Jane had not

  produced the complete SANE report but nevertheless concluded




                                    8
  that the portions of the report she had submitted corroborated

  Jane’s version of events.

¶ 22   The final report concluded, “it is more likely than not that

  [John] engaged in non-consensual sexual contact with [Jane] on the

  morning in question.”

¶ 23   Shortly after the final report was issued, John was informed

  that the Outcome Council “determined that dismissal is the only

  reasonable outcome” and that his dismissal from DU was effective

  immediately.

¶ 24   John appealed, alleging that the investigators’ “strong bias”

  affected their ability to conduct a “fair and equal investigation.” He

  also alleged that the outcome was “disproportionate to the

  violation.” John’s appeal was denied, constituting “a final decision,

  with no further route of appeal.”

                  D.   The Federal and State Lawsuits

¶ 25   Following his expulsion, John sued DU, its trustees, and the

  individuals responsible for the investigation and adjudication in the

  United States District Court for the District of Colorado. He

  pleaded federal claims, including a violation of his rights under Title

  IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681-1688.


                                      9
  See Doe v. Univ. of Denver, Civ. A. No. 17-cv-01962, 2019 WL

  3943858, at *3 (D. Colo. Aug. 20, 2019) (unpublished opinion),

  rev’d and remanded, 1 F.4th 822 (10th Cir. 2021). He also pleaded

  state law claims for breach of contract, breach of the covenant of

  good faith and fair dealing, promissory estoppel, and negligence. Id.

¶ 26   After the federal district court granted summary judgment on

  the federal claims in favor of all defendants and dismissed the state

  law claims without prejudice, John filed the lawsuit underlying this

  appeal in Denver District Court, raising the same four state law

  claims he originally brought in federal court.

¶ 27   The defendants moved for summary judgment on all claims,

  which the district court granted. As to John’s contract claim

  (including his claim for breach of the duty of good faith and fair

  dealing), the court concluded that DU’s promise of a “thorough,

  impartial and fair” investigation was too vague to be enforced. The

  district court also rejected John’s negligence claim, holding that DU

  did not owe John an “extra-contractual duty to non-negligently




                                    10
  investigate claims of sexual assault by one student against

  another.”4 John appeals.

¶ 28   After completion of briefing in this court, the United States

  Court of Appeals for the Tenth Circuit reversed the federal district

  court’s grant of summary judgment, holding that genuine issues of

  material fact precluded summary judgment on John’s Title IX claim

  against DU. Doe v. Univ. of Denver, 1 F.4th 822, 825 (10th Cir.

  2021). The Tenth Circuit’s opinion identified several

  inconsistencies and deficiencies in DU’s investigation of John and

  concluded that there were genuine issues of material fact as to

  whether DU’s investigation discriminated against John based on

  sex in violation of Title IX. Id. at 832-34.5




  4 The district court also granted summary judgment in favor of the
  defendants on John’s promissory estoppel claim, but John does not
  appeal that portion of the court’s order. Accordingly, we do not
  further address John’s promissory estoppel claim.
  5 Because the briefing in this court was completed before the Tenth

  Circuit announced its opinion in Doe v. University of Denver, 1 F.4th
  822, 825 (10th Cir. 2021), we requested that the parties address at
  oral argument the effects, if any, of the Tenth Circuit’s opinion on
  our analysis and disposition of this appeal. They did so.

                                     11
                         II.   Standard of Review

¶ 29     We review summary judgments de novo. Westin Operator, LLC

  v. Groh, 2015 CO 25, ¶ 19. Summary judgment is proper “if the

  pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is

  entitled to a judgment as a matter of law.” C.R.C.P. 56(c); see also

  Mullen v. Metro. Cas. Ins. Co., 2021 COA 149, ¶ 14.

  III.   The OEO Procedures are Sufficiently Definite and Certain to be
                   Enforced Under Colorado Contract Law

¶ 30     John claims that DU violated its OEO Procedures and thereby

  breached its contract with him by failing to conduct a “thorough,

  impartial and fair” investigation. See OEO Procedures at XI.E. He

  also claims that DU violated the implied covenant of good faith and

  fair dealing.

¶ 31     The fundamental question presented to us is whether the term

  in the OEO Procedures providing for a “thorough, impartial and

  fair” investigation is sufficiently definite to be enforceable in

  contract.




                                     12
¶ 32   While no Colorado appellate court has addressed this

  question, other courts have. Some courts have concluded that

  contractual terms like “fundamental fairness” and “basic fairness”

  are sufficiently definite and certain to be enforced under contract

  law. See Goodman v. President & Trs. of Bowdoin Coll., 135 F.

  Supp. 2d 40, 57 (D. Me. 2001); see also Doe v. Brandeis Univ., 177

  F. Supp. 3d 561, 572 (D. Mass. 2016).

¶ 33   Other courts have concluded that general statements

  promising a safe and healthy workplace or that dissertation

  committee members would be involved in a “very active manner” are

  insufficiently certain to be enforced under contract law. See Vasey

  v. Martin Marietta Corp., 29 F.3d 1460, 1465 (10th Cir. 1994);

  Borwick v. Univ. of Denver Bd. of Trs., Civ. A. No. 11-cv-01216, 2013

  WL 1149543, at *8 (D. Colo. Mar. 18, 2013) (unpublished opinion),

  aff’d, 569 F. App’x 602 (10th Cir. 2014).

¶ 34   The district court in this case reasoned that the term

  “thorough, impartial and fair” was not sufficiently definite to create

  an enforceable contract under Colorado law. Based on the specific

  investigation and adjudication procedures contained in the OEO




                                    13
  Procedures, including the words “thorough, impartial and fair,” we

  disagree.

                           A.    Contract Law

¶ 35   To recover for breach of contract, a plaintiff must prove (1) the

  existence of a contract; (2) the plaintiff’s performance or some

  justification for nonperformance; (3) the defendant’s failure to

  perform; and (4) damages to the plaintiff.6 W. Distrib. Co. v.

  Diodosio, 841 P.2d 1053, 1058 (Colo. 1992).

¶ 36   Colorado appellate courts have recognized that “[t]he basic

  relationship between a student and an educational institution is

  contractual in nature.” CenCor, Inc. v. Tolman, 868 P.2d 396, 398

  (Colo. 1994); see also Davis v. Regis Coll., Inc., 830 P.2d 1098, 1100

  (Colo. App. 1991). “Materials actually provided to a student,




  6 Under Colorado contract law, “[n]ominal damages are recoverable
  for a breach of contract even if no actual damages resulted or if the
  amount of actual damages has not been proved.” City of
  Westminster v. Centric-Jones Constructors, 100 P.3d 472, 481 (Colo.
  App. 2003). This is in contrast to a tort claim, where damages are
  an essential element of the claim; if a plaintiff fails to prove
  damages in a tort case, judgment enters in favor of the defendant.
  See, e.g., Nunn v. Mid-Century Ins. Co., 244 P.3d 116, 121 (Colo.
  2010) (“[A]s with most tort claims, proof of actual damages is an
  essential element of a bad faith breach of an insurance contract
  claim.”).

                                    14
  including enrollment agreements and catalogs, may become part of

  the agreement.” CenCor, 868 P.2d at 398. But contract claims

  regarding “the general quality of educational experiences provided

  to students have generally been rejected.” Id.

¶ 37   “If the parties fail to agree to sufficiently definite and certain

  terms, there is no meeting of the minds and, hence, no valid

  contract.” Schmidt v. Frankewich, 819 P.2d 1074, 1077 (Colo. App.

  1991). On the other hand, contract terms that are “sufficiently

  definite to enable the court to determine whether the contract has

  been performed or not” are enforceable. Stice v. Peterson, 144 Colo.

  219, 224, 355 P.2d 948, 952 (1960) (quoting Newton Oil. Co. v.

  Bockhold, 115 Colo. 510, 518, 176 P.2d 904, 908 (1946)).

¶ 38   Contract interpretation is a question of law that we review de

  novo. Ad Two, Inc. v. City & Cnty. of Denver, 9 P.3d 373, 376 (Colo.

  2000). “The primary goal of contract interpretation is to determine

  and give effect to the intent of the parties. The intent of the parties

  to a contract is to be determined primarily from the language of the

  instrument itself.” Id. (citation omitted). When interpreting a

  contract, all terms must be viewed in the context of the contract as

  a whole. Cary v. United of Omaha Life Ins. Co., 108 P.3d 288, 293


                                     15
  (Colo. 2005). Contract language “must be examined and construed

  in harmony with the plain and generally accepted meaning of the

  words employed.” AdTwo, Inc., 9 P.3d at 376. “The meaning of a

  contract is found by examination of the entire instrument and not

  by viewing clauses or phrases in isolation.” U.S. Fid. & Guar. Co. v.

  Budget Rent-A-Car Sys., Inc., 842 P.2d 208, 213 (Colo. 1992).

              B.   The OEO Procedures on Investigations

¶ 39   Section XI.E of the OEO Procedures provides as follows:

            The investigation is designed to provide a fair
            and reliable gathering of the facts. The
            investigation will be thorough, impartial and
            fair, and all individuals will be treated with
            appropriate sensitivity and respect. . . .

            The investigator will conduct interviews as
            necessary, review documents, and any other
            relevant information concerning the alleged
            discriminatory acts. The parties may provide
            any relevant information to the investigator,
            including the names of witnesses to contact
            and/or documents to review at any time before
            the investigation is closed. The Complainant
            and Respondent will have an equal
            opportunity to be heard, to submit
            information, and to identify witnesses who
            may have relevant information. Witnesses
            must have observed the acts in question or
            have information relevant to the incident and
            cannot be participating solely to speak about
            an individual’s character. Investigators will
            review and determine the weight and


                                   16
            materiality of all submitted information and
            including the necessity of interviewing
            potential witnesses.

            ....

            After [DU] decides to move forward with an
            investigation and the complainant’s initial
            interview is completed, the Respondent will be
            notified by Title IX or Equal Opportunity staff
            that an investigation has been initiated. They
            will be notified in writing and invited to an
            informational meeting to review the process
            and the resources available to them
            throughout the process. . . .

            After the respondent has completed the
            informational meeting or the initial ten (10)
            business days from receiving notice have
            passed, the respondent will be invited to
            complete an initial interview with an
            investigator. . . .

            In most cases, investigators will have follow-up
            questions for the complainant and respondent
            after their respective initial interviews. . . .

  (Emphasis added.)

                            C.   Application

¶ 40   The words “thorough,” “impartial,” and “fair” are not defined in

  the OEO Procedures’ definitional section. But that does not end

  our inquiry. Instead, when we examine the entire document, rather

  than view the words “thorough, impartial and fair” in isolation, we



                                   17
  are able to ascertain the parties’ intent. The specific investigation

  requirements give meaning to the words “thorough, impartial and

  fair” and are sufficiently definite to determine whether the

  contractual terms have been performed or breached.

¶ 41   Consider the following provision in the OEO Procedures: “The

  Complainant and Respondent will have an equal opportunity to be

  heard, to submit information, and to identify witnesses who may

  have relevant information.” OEO Procedures at XI.E. Evidence that

  the investigators interviewed eleven of the witnesses Jane identified

  but only one of the five witnesses John identified might allow a fact

  finder to conclude that DU breached its contractual promise of a

  “thorough, impartial and fair” investigation.

¶ 42   The United States District Court for the Eastern District of

  Pennsylvania engaged in a similar analysis. Doe v. Trs. of the Univ.

  of Pa., 270 F. Supp. 3d 799, 813-14 (E.D. Pa. 2017). The University

  of Pennsylvania’s disciplinary procedures promised a “thorough and

  fair investigation” and a “fair and impartial” hearing. Id. at 813.

  Because the promise of a “thorough and fair investigation” was

  “immediately followed by a description of the precise procedures

  that the investigating officer and his team w[ould] follow,” the court


                                    18
  concluded that the investigation the parties contemplated was that

  set forth in the procedures immediately following the promise of

  such an investigation, even though the promise of a “thorough and

  fair investigation” and a “fair and impartial” hearing may not have

  been, by themselves, sufficiently certain to support a breach of

  contract claim. Id. at 813-14.

¶ 43   Applying principles of Colorado contract law to construe DU’s

  promise of a “thorough, impartial and fair” investigation with

  reference to the entirety of the OEO Procedures related to

  investigations, we conclude that the contractual term providing for

  a “thorough, impartial and fair” investigation is sufficiently definite

  and certain to be enforced.

¶ 44   In resolving this question, we need not decide, and therefore

  express no opinion, whether the terms “thorough,” “impartial,” and

  “fair,” standing by themselves, would be sufficiently certain and

  definite to be enforceable under Colorado contract law. See Doe v.

  Amherst Coll., 238 F. Supp. 3d 195, 217-18 (D. Mass. 2017)

  (denying the defendants’ motion for judgment on the pleadings

  because the plaintiff alleged sufficient facts from which the court

  could plausibly infer that the investigation was inadequate under


                                     19
  policies that promised a “thorough, impartial and fair”

  investigation).

¶ 45   We also do not identify which specific investigation procedures

  inform the contractual term providing for a “thorough, impartial

  and fair” investigation. Our holding is limited to concluding that

  the contractual term providing for a “thorough, impartial and fair”

  investigation, coupled with the prescribed investigation

  requirements, is sufficiently definite and certain to be enforced

  under Colorado contract law.

       D.    Genuine Issues of Material Fact Precluded Summary
               Judgment on John’s Contract Claim Against DU

¶ 46   Having concluded that the OEO Procedures are sufficiently

  definite to be enforced in contract, we turn to whether the record

  permitted summary judgment in favor of DU on John’s contract

  claim. We hold that it did not.

¶ 47   At the outset, we note that the Tenth Circuit’s opinion in Doe

  held that summary judgment was improperly granted on John’s

  Title IX claim; neither the federal district court nor the Tenth

  Circuit addressed John’s state law claims. 1 F.4th at 825.




                                    20
¶ 48   Nevertheless, at least some of the factual questions relevant to

  John’s Title IX claim are equally relevant to his state law claims, as

  he argued on appeal to us. And although we are not bound by the

  Tenth Circuit’s analysis in Doe, either under the law of the case

  doctrine or otherwise, we conclude that its analysis is persuasive

  and relevant to our consideration of whether genuine issues of

  material fact preclude summary judgment in this case. See Monez

  v. Reinertson, 140 P.3d 242, 245 (Colo. App. 2006) (“[W]e are not

  bound by decisions of lower federal courts.”); Kuhn v. State, Dep’t of

  Revenue, 897 P.2d 792, 795 (Colo. 1995) (explaining the law of the

  case doctrine).

¶ 49   First, John alleges (and the record supports the allegation)

  that the investigators did not consider Jane’s possible improper

  motivations for filing the complaint against John. As the Tenth

  Circuit noted, Jane admitted to investigators that she filed her

  complaint only after learning that John had allegedly told other

  classmates about their sexual encounter. Doe, 1 F.4th at 833.

  Jane initially did not tell her classmates she thought the encounter

  was a sexual assault or nonconsensual; “[i]t was not until later —

  after Jane saw John talking to another young woman at a party —


                                    21
  that she began telling people the encounter was not consensual.”

  Id. So far as the record reveals, the investigators apparently did not

  consider or address in the preliminary or final reports any of these

  motivations for a sexual assault charge.

¶ 50      Second, John points to the eleven witnesses whom the

  investigators interviewed at Jane’s request. Through the

  preparation of the preliminary report, DU rejected John’s request to

  interview any of his proposed witnesses. Only after issuance of the

  preliminary report and John’s second request that his supporting

  witnesses be interviewed did the investigators interview one of his

  five requested witnesses: his therapist. The OEO Procedures state

  that the “Complainant and Respondent will have an equal

  opportunity to be heard, to submit information, and to identify

  witnesses who may have relevant information.” OEO Procedures at

  XI.E.

¶ 51      As the Tenth Circuit persuasively explained, two of the

  witnesses whom John requested be interviewed were his roommate

  and one of his close friends, both of whom he told about the sexual

  encounter “very shortly after it happened.” Doe, 1 F.4th at 832.

  Perhaps more importantly, these same witnesses also had


                                     22
  “witnessed interactions between John and Jane in the hours

  surrounding the alleged assault.” Id. The potential relevance of

  information provided by such witnesses is obvious.

¶ 52   The investigators’ final report dismissed out of hand the

  potential significance of these witnesses’ knowledge, stating that

  John’s roommate and friend would likely only provide “duplicative”

  information and the investigators wanted to limit those interviewed

  given the private nature of the issues. But, again, as the Tenth

  Circuit reasoned, “the same could be said for Jane’s eleven

  witnesses [whom] investigators opted to interview.” Id. We

  therefore conclude that there is a genuine issue of material fact as

  to whether John received an “equal opportunity to be heard, to

  submit information, and to identify witnesses who may have

  relevant information.” See OEO Procedures at XI.E.

¶ 53   The failure of the investigators to consider Jane’s entire SANE

  report also gave the Tenth Circuit pause. We acknowledge that DU

  may not have had legal authority to compel production of the full

  SANE report. But the fact that the investigators relied on selective

  portions of the SANE report (chosen by Jane) to reach the

  conclusions in the final report has obvious consequences regarding


                                   23
  the reliability of the findings made in reliance on the incomplete

  SANE report. As the Tenth Circuit observed, a complete SANE

  report includes “summaries by the SANE nurse, the attending

  physician, and the patient’s written statement regarding the source

  of the injuries.” Id. at 833. The investigators did not consider any

  of this information because Jane elected not to provide it.

¶ 54   Although the final report acknowledged that Jane had not

  provided the complete SANE report, it nevertheless relied on the

  self-selected portions of the SANE report, stating that it “seem[ed] to

  corroborate [Jane’s] assertion that [John] was ‘manipulating’ her

  body by ‘grabbing and pushing’ her legs aside before forcibly

  putting his penis inside her.” The final report concluded that the

  information from the SANE that Jane provided corroborated her

  version of events but discounted other SANE information that might

  have been included as speculative. But without the other

  information not produced — specifically a medical cause for her

  injuries and a date of injury — it is at least open to question by a

  fact finder whether the investigators and DU thoroughly,

  impartially, and fairly “review[ed] and determine[d] the weight and




                                    24
  materiality of all submitted information” as section XI.E of the OEO

  Procedures required.

¶ 55   We reject DU’s argument that John has presented no facts,

  other than his mere disagreement with the result of the

  investigation, to support his breach of contract claim. Instead, we

  hold that the arguable deficiencies in DU’s investigation identified

  above and in Doe create genuine issues of material fact as to

  whether DU abided by its contractual commitments to provide a

  “thorough, impartial and fair” investigation as provided in the OEO

  Procedures before it expelled John based on its finding that he had

  engaged in non-consensual sexual contact.7

       E.  Genuine Issues of Material Fact Precluded Summary
        Judgment on John’s Contract Claim Against DU Premised on
            a Breach of the Duty of Good Faith and Fair Dealing

¶ 56   A breach of the implied covenant of good faith and fair dealing

  is one way that a party can breach a contract. See City of Golden v.

  Parker, 138 P.3d 285, 292 (Colo. 2006). The implied covenant of


  7 We emphasize that we are not resolving any of these factual
  issues. We have identified factual questions regarding whether DU
  complied with its contractual commitments that require further
  proceedings. But it is for the district court or a jury, as
  appropriate, to resolve these factual questions on remand. We
  express no opinion on the ultimate resolution of these questions.

                                    25
  good faith and fair dealing applies to every contract in Colorado.

  Cary v. United of Omaha Life Ins. Co., 68 P.3d 462, 466 (Colo.

  2003). The duty of good faith and fair dealing applies “when the

  manner of performance under a specific contract term allows for

  discretion on the part of either party.” Parker, 138 P.3d at 292

  (quoting Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995)).

  “Whether a party acted in good faith is a question of fact which

  must be determined on a case by case basis.” Amoco Oil Co., 908

  P.2d at 499.

¶ 57   As illustrated above, many of the OEO Procedures allow for

  DU’s investigators to act with discretion. For example:

  “Investigators will review and determine the weight and materiality

  of all submitted information and including the necessity of

  interviewing potential witnesses.” OEO Procedures XI.E.

¶ 58   For the same reasons identified above, see supra Part III.D, we

  conclude that genuine issues of material fact precluded summary

  judgment on John’s breach of contract claim premised on a breach

  of the duty of good faith and fair dealing.

¶ 59   We therefore reverse the district court’s judgment dismissing

  John’s contract claim (including his claim based on breach of the


                                    26
  covenant of good faith and fair dealing) and remand for further

  proceedings, including, if necessary, a jury trial.

       IV.     Colorado Law Recognizes a Tort Duty of Care Owed by DU

¶ 60         John asserts, as he did in the district court, that DU owed him

  a tort duty of care, independent of DU’s contractual obligations, to

  adopt fair procedures and to implement those procedures with

  reasonable care when it investigated and adjudicated the

  allegations against him. The district court held that no such duty

  exists under Colorado law and granted summary judgment to all

  defendants on that basis.

¶ 61         We disagree with the district court as to DU and hold that it

  owed John that duty of care. We also conclude that genuine issues

  of material fact precluded summary judgment on his negligence

  claim. But, because we agree with the district court that the

  trustees, employees, and agents owed no tort duty of care, we affirm

  the summary judgment as to them.

                                A.   Applicable Law

¶ 62         As discussed above, we review summary judgments de novo.

  Westin, ¶ 19.




                                         27
¶ 63   To prevail on a claim that a person breached a duty of care, a

  plaintiff must prove that (1) the defendant owed the plaintiff a duty

  of care; (2) the defendant breached that duty; (3) the plaintiff

  suffered an injury; and (4) the cause of the injury was the

  defendant’s conduct. Id. at ¶ 23. “Whether a defendant owes a

  legal duty to a plaintiff is a question of law.” Id. at ¶ 18.

¶ 64   In a series of cases, the Colorado Supreme Court has

  identified a nonexhaustive list of public policy factors that bear on

  whether Colorado law recognizes a duty of care in tort. Id. at ¶¶ 25,

  33; HealthONE v. Rodriguez, 50 P.3d 879, 888 (Colo. 2002);

  Greenberg v. Perkins, 845 P.2d 530, 536 (Colo. 1993); Taco Bell v.

  Lannon, 744 P.2d 43, 46 (Colo. 1987); Univ. of Denver v. Whitlock,

  744 P.2d 54. 57 (Colo. 1987).8




  8 The General Assembly may, by legislation, establish an actor’s
  duty of care and enact a statutory cause of action for breach of
  such a duty. See, e.g., § 13-20-804, C.R.S. 2021; A.C. Excavating v.
  Yacht Club II Homeowners Ass’n, 114 P.3d 862, 868 (Colo. 2005)
  (“[T]he General Assembly has explicitly recognized that
  subcontractors are under an independent duty of care.”). The
  Westin factors come into play only when the General Assembly has
  not addressed the subject matter. Neither party claims that the
  General Assembly has enacted relevant legislation on this subject.

                                     28
¶ 65   To determine whether a duty should be recognized, we assess

  (1) the risk involved in the defendant’s conduct; (2) the

  foreseeability and likelihood of injury weighed against the social

  utility of the defendant’s conduct; (3) the magnitude of the burden

  of guarding against the injury; and (4) the consequences of placing

  the burden on the defendant. Westin, ¶ 33; HealthONE, 50 P.3d at

  888. As the supreme court has said, no one single factor is

  dispositive, as “the question of whether a duty should be imposed in

  a particular case is essentially one of fairness under contemporary

  standards — whether reasonable persons would recognize a duty

  and agree that it exists.” Taco Bell, 744 P.2d at 46. We address

  each factor in turn.




                                    29
        B.     DU Owed John a Duty of Care in Investigating and
             Adjudicating the Allegations of Non-Consensual Sexual
                                    Contact9

                  1.   Application of the Westin Factors

                 a.    The Risk Involved in DU’s Conduct

¶ 66   The risks involved in investigating and adjudicating claims of

  non-consensual sexual contact are palpable and severe. A mere

  allegation of sexual misconduct can be devastating to the accused.

  A determination that a person engaged in non-consensual sexual

  contact can potentially destroy the accused’s educational,

  employment, and other future prospects. Here, DU found John

  responsible for non-consensual sexual contact.

¶ 67   The OEO Procedures outline the range of possible outcomes

  when a policy violation is found, stating that “violations of the

  non-consensual sexual contact provision of these Procedures

  typically result in a dismissal.” OEO Procedures at XIII.D. A




  9This case requires us to decide if DU owed a tort duty to John.
  We are not presented with a claim by Jane that DU owed any tort
  duty to her. Therefore, we express no opinion on whether DU owed
  a similar tort duty of care to an alleged victim of non-consensual
  sexual contact. Nevertheless, we recognize the substantial risks to
  both the alleged victim and the accused of an unfair investigation
  and adjudication.

                                    30
  student who is dismissed “is permanently prohibited from

  participating in any University activities, academic or otherwise,

  and will be restricted from all University Premises and activities.”

  Id. Additionally, “Student Conduct files of students who have been

  dismissed from the University will be kept indefinitely” and may be

  provided to educational institutions, employers, or others. Id. at

  XIII.H.

¶ 68    We are hard pressed to find another activity by a private

  educational institution that can be so devastating and long-lasting

  in the life of a student.

   b.       The Foreseeability and Likelihood of Injury Weighed Against
                        the Social Utility of DU’s Conduct

¶ 69    Injuries resulting from procedurally faulty investigations and

  adjudications of allegations of non-consensual sexual contact are

  foreseeable and likely. Under the foreseeability factor, “it is not

  necessary that the tortfeasor be able to foresee the exact nature and

  extent of the injuries or the precise manner in which the injuries

  occur, but only that some injury will likely result in some manner

  as a consequence of his negligent acts.” HealthONE, 50 P.3d at

  889. Indeed, here, such injury to a student resulting from a



                                     31
  negligently handled investigation is foreseeable. “When a university

  levies charges against a student without proper investigation or

  allows a biased committee to decide the student’s guilt, the

  foreseeability of harm to the student is great.” Scott R. Sinson,

  Note, Judicial Intervention of Private University Expulsions:

  Traditional Remedies and a Solution Sounding in Tort, 46 Drake L.

  Rev. 195, 226 (1997).

¶ 70   A student who is dismissed after the culmination of a partial

  or unfair investigation will likely suffer a diminished earning

  capacity and stigma from the expulsion, and may be prevented from

  engaging in their chosen profession. See Jansen v. Emory Univ.,

  440 F. Supp. 1060, 1062 (N.D. Ga. 1977) (“Since his dismissal, the

  plaintiff has applied to and been rejected by every dental school in

  the United States, Canada and Puerto Rico.”), aff’d, 579 F.2d 45

  (5th Cir. 1978).

¶ 71   On the other hand, the social utility of investigations and

  adjudications of allegations of non-consensual sexual contact is

  significant. Private educational institutions have a substantial

  interest in protecting their students and preventing those who




                                    32
  engage in non-consensual sexual contact from using their facilities

  or interacting with other students.

¶ 72    Congress enacted Title IX with the express goal that “[n]o

  person in the United States shall, on the basis of sex, be excluded

  from participation in, be denied the benefits of, or be subjected to

  discrimination under any education program or activity receiving

  Federal financial assistance.” 20 U.S.C. § 1681(a). Title IX’s

  implementing regulations provide a grievance process for formal

  complaints of sexual harassment. 34 C.F.R. § 106.45 (2021).

¶ 73    When we weigh the significant foreseeability and likelihood of

  injury against the significant social utility, we conclude on balance

  that “the seriousness of the potential harm militates in favor of

  imposing a duty.” Westin, ¶ 35.

   c.    The Magnitude of the Burden of Guarding Against the Injury

¶ 74    The magnitude of the burden imposed on DU of guarding

  against the injury is significant. Training employees to use fair

  procedures in investigating and adjudicating allegations of

  non-consensual sexual contact and overseeing such investigations

  and adjudications demands both economic and personnel

  resources.


                                    33
¶ 75      Accordingly, this factor weighs against recognizing a duty of

  care.

            d.   The Consequences of Placing the Burden on DU

¶ 76      In applying this factor, the Taco Bell court explained that the

  consequences of placing the burden of taking reasonable measures

  to protect restaurant patrons from criminal acts of third persons

  “would result in some economic burden on Taco Bell and a

  predictable corresponding increase to customers in the cost of Taco

  Bell’s food products.” 744 P.2d at 49. The reasonable measures in

  Taco Bell included “making sure the restaurant is well illuminated,

  installing highly visible video cameras, keeping small amounts of

  cash in the registers, posting signs,” training employees, and

  locking doors at night. Id. The court concluded it was equitable for

  the costs of these reasonable measures to “be borne by the owner,

  operator, and, indirectly, the customers of the restaurant.” Id.

¶ 77      Likewise, here, the burden of imposing a duty to use fair

  procedures when investigating and adjudicating claims of improper

  sexual conduct by students will undoubtedly result in an economic

  and personnel burden on DU. For example, DU might be required

  to provide additional training and resources to, and maintain


                                      34
  oversight over, its employees, particularly because the

  investigations may be lengthy and the persons conducting them

  must exercise discretion in the performance of their duties. As in

  Taco Bell, it is equitable for these costs to be borne by DU and,

  indirectly, DU’s students. Just as Taco Bell was the only actor able

  to take reasonable measures to protect patrons from the criminal

  acts of third persons, DU is the only actor able to ensure that its

  investigation and adjudication of a student are fair and impartial.

¶ 78   The consequences of placing the burden on DU weigh in favor

  of recognizing a duty to adopt fair procedures and to implement

  those procedures with reasonable care in the investigation and

  adjudication of allegations of non-consensual sexual contact.

                 e.    Weighing of the Relevant Factors

¶ 79   Although the magnitude of the burden of guarding against the

  injury is significant, it does not outweigh the severe risk of harm

  inherent in DU’s conduct, the foreseeability and likelihood of injury

  to a student weighed against the social utility of DU’s conduct, and

  the consequences of placing the burden on DU. Accordingly, we

  apply supreme court case law on this question and conclude that

  DU had a duty to adopt fair procedures and to implement those


                                    35
  procedures with reasonable care in the investigation and

  adjudication of allegations that John committed non-consensual

  sexual contact.10

   2.    Cases from Other Jurisdictions Support our Conclusion and
                    Those that Don’t are Distinguishable

¶ 80    No Colorado appellate court has previously addressed whether

  a duty of care arises in these circumstances. But courts in other

  jurisdictions have. Those courts have found the consequences of

  adjudications of far less serious misconduct sufficient to support

  the imposition of a tort duty of care.




  10 In Westin Operator, LLC v. Groh, 2015 CO 25, ¶¶ 32, 37, the
  supreme court relied both on the similarity of the innkeeper-guest
  special relationship to the hotel-guest relationship and the duty
  factors to conclude that “the Westin had a duty to exercise
  reasonable care while evicting Groh.” In the context of rejecting a
  duty of care in a case involving a fraternity member using a
  trampoline at a fraternity house, which leased the property from
  DU, the Colorado Supreme Court held that “the student-university
  relationship is not a special relationship.” Univ. of Denver v.
  Whitlock, 744 P.2d 54, 58, 61 (Colo. 1987) (quoting Leake v. Cain,
  720 P.2d 152, 160 (Colo. 1986)). But, even absent a special
  relationship, we conclude that the duty factors weigh in favor of
  recognizing a duty of care by DU. See Westin, ¶ 25 (a duty can
  arise from the nature of the relationship between the parties, or
  application of public policy factors, or both); see also HealthONE v.
  Rodriguez, 50 P.3d 879, 888-90 (Colo. 2002) (finding a duty of care
  notwithstanding the fact that the plaintiff and physician did not
  have a physician-patient relationship).

                                    36
¶ 81   In the academic misconduct context, the United States Court

  of Appeals for the Sixth Circuit reversed summary judgment on the

  plaintiff’s claim, holding that the gravity of the harm posed by the

  professor’s grading system was severe and that “a wrongful

  conviction by a disciplinary committee could ruin a student’s

  chances of admittance to graduate school.” Atria v. Vanderbilt

  Univ., 142 F. App’x 246, 252 (6th Cir. 2005). The risks involved in

  investigating and adjudicating claims of non-consensual sexual

  contact are far more severe than the risks posed by the professor’s

  grading system in Atria.

¶ 82   Apparently applying factors similar to those set forth by the

  Colorado Supreme Court in Westin, the United States District Court

  for the Eastern District of Tennessee denied the defendants’ motion

  for summary judgment on the plaintiff’s negligence claim because

  “a jury could find that the harm caused by the University’s allegedly

  and arguably haphazard implementation of its own Sexual Assault

  Policies was foreseeable, especially where . . . the harm was severe:

  a wrongful conviction by a disciplinary committee.” See Doe v. Univ.

  of S., No. 4:09-CV-62, 2011 WL 1258104, at *21 (E.D. Tenn. Mar.

  31, 2011) (unpublished opinion).


                                     37
¶ 83   Other courts have dismissed tort claims by students claiming

  they were wrongly disciplined for sexual misconduct and that the

  educational institutions did not properly apply their policies,

  concluding that the defendants owed the students no duty of care.

  Doe v. Columbia Coll. Chi., 299 F. Supp. 3d 939, 962 (N.D. Ill.

  2017), aff’d, 933 F.3d 849 (7th Cir. 2019); Jackson v. Liberty Univ.,

  No. 6:17-CV-00041, 2017 WL 3326972, at *9 (W.D. Va. Aug. 3,

  2017) (unpublished opinion); Amherst Coll., 238 F. Supp. 3d at 228.

¶ 84   Those courts largely rely on the common law principle that,

  absent a special relationship, a party owes no duty of care to

  protect another from the harmful or criminal acts of third persons.

  Columbia Coll. Chi., 299 F. Supp. 3d at 962; Jackson, 2017 WL

  3326972, at *9; Amherst Coll., 238 F. Supp. 3d at 228.

¶ 85   Those cases are inapposite because John does not allege that

  DU had a duty to protect him from the harmful or criminal acts of

  third persons. Instead, he alleges that DU itself harmed him by

  negligently conducting the investigation and determining that he

  engaged in non-consensual sexual contact.

¶ 86   Even assuming these cases rejected the imposition of a duty

  owed to a student being disciplined due to a negligent investigation,


                                    38
  the supreme court has provided binding guidance on the relevant

  factors to be applied to ascertain whether such a tort duty exists.

  Westin, ¶ 25.

  3.   DU’s Arguments Do Not Support the District Court’s Dismissal
                      of the Tort Claim Against DU

¶ 87   We reject DU’s argument that a duty of care should not be

  recognized because “tort obligations generally arise from duties

  imposed by law to protect citizens from risk of physical harm or

  damage to their personal property.” BRW, Inc. v. Dufficy & Sons,

  Inc., 99 P.3d 66, 72 (Colo. 2004). DU ignores the word “generally”

  in that quote. It is indisputable that certain types of nonphysical

  harm (like reputational harm) may be as devastating or serious as

  physical harm. See, e.g., Gordon v. Boyles, 99 P.3d 75, 79 (Colo.

  App. 2004) (holding that an allegation of an extramarital affair is an

  allegation of serious sexual misconduct and, therefore, defamatory

  per se). This is such a situation, and the “general” rule does not

  prohibit the recognition of a tort duty in these circumstances.

¶ 88   DU also relies on Williams v. Continental Airlines, Inc., 943

  P.2d 10, 15-16 (Colo. App. 1996), for the proposition that Colorado

  does not recognize the tort of negligent investigation. Williams was



                                    39
  an employment case; it did not address a duty that an educational

  institution may owe its students. Moreover, the Williams division

  did not consider the factors the Colorado Supreme Court

  articulated to determine the existence of a duty in tort. We are

  bound by opinions of the Colorado Supreme Court, not opinions of

  another division of this court. See In re Estate of Ramstetter, 2016

  COA 81, ¶ 40; Campbell v. People, 2020 CO 49, ¶ 41. We must

  apply the Westin factors.

¶ 89   We also reject DU’s argument that “[t]he sole purpose of DU’s

  investigation into Jane’s allegations against John was for the

  benefit of either [DU] or Jane.” See Columbia Coll. Chi., 299 F.

  Supp. 3d at 963. This view of the investigation and adjudication

  misses the relevant point entirely. When a university adjudicates

  allegations of non-consensual sexual contact, the consequences of

  that determination rest almost entirely on the student found

  responsible. We acknowledge that the purpose of the investigation

  can also be for the benefit of either DU or Jane (or both). But the

  burden and detriment of an unfair investigation and adjudication is

  borne almost entirely by John.




                                   40
¶ 90   Nor are we prohibited from recognizing a duty of care in

  non-consensual sexual contact investigations and adjudications

  because of the courts’ uniform rejection of educational malpractice

  claims. See, e.g., Tolman v. CenCor Career Colls., Inc., Div. of

  CenCor, Inc., 851 P.2d 203, 205 (Colo. App. 1992) (holding that

  there is no cause of action for educational malpractice), aff’d sub

  nom. CenCor, Inc. v. Tolman, 868 P.2d 396 (Colo. 1994). Requiring

  procedural fairness in the investigation and adjudication of

  allegations of non-consensual sexual contact has little or nothing to

  do with an amorphous claim of educational malpractice.

¶ 91   In this case, we determine as a matter of law that DU owed

  John a duty in that his “interest that has been infringed by the

  conduct of the defendant is entitled to legal protection.”

  HealthONE, 50 P.3d at 888 (quoting Metro. Gas Repair Serv., Inc. v.

  Kulik, 621 P.2d 313, 317 (Colo. 1980)).

¶ 92   For all of these reasons, we conclude that DU had a duty to

  adopt fair procedures and to implement those procedures with

  reasonable care in the investigation and adjudication of the




                                    41
  allegations against John.11 If DU adopts fair procedures and

  implements those procedures with reasonable care, the outcome of

  the investigation and adjudication is not open to question.

   C.    The Individual Defendants Did Not Owe John a Duty of Care
              in Investigating and Adjudicating the Allegations of
                        Non-Consensual Sexual Contact

                  1.   Application of the Westin Factors

¶ 93    In considering the first three Westin factors as to DU’s

  trustees, employees, and agents, we come to the same conclusion

  that we did with respect to DU. But, unlike our conclusion that the

  consequences of placing the burden on DU weighed in favor of

  recognizing a duty, we conclude that the consequences of placing




  11 In concluding that DU had a duty to adopt fair procedures and
  implement those procedures with reasonable care in the
  investigation and adjudication of allegations that John committed
  non-consensual sexual contact, we express no opinion on the
  applicability of the economic loss rule. Though the defendants cite
  Town of Alma v. AZCO Construction, Inc., 10 P.3d 1256, 1262 (Colo.
  2000), in their answer brief for the proposition that “[a] breach of a
  duty which arises under the provisions of a contract between the
  parties must be redressed under contract, and a tort action will not
  lie,” they do not argue on appeal that the economic loss rule applies
  in this case. We do not address underdeveloped arguments.
  Antolovich v. Brown Grp. Retail, Inc., 183 P.3d 582, 604 (Colo. App.
  2007).

                                    42
  the burden on the individual defendants strongly weighs against

  recognizing a tort duty.

¶ 94   Unlike DU (or Taco Bell), the individual defendants have no

  opportunity to pass on the costs of this significant burden. See

  Taco Bell, 744 P.2d at 49; see also Skillett v. Allstate Fire & Cas. Ins.

  Co., 2022 CO 12, ¶ 16 (noting, in interpreting a statute, that it

  would be odd to impose liability on insurance adjusters to insureds

  where such adjusters are not party to the insurance policy).

  Additionally, the consequences of placing the burden on the

  individual defendants would only be of slight benefit because, as we

  have already concluded, that burden already lies with DU.

¶ 95   Accordingly, we conclude that this factor weighs against

  recognizing a duty of care.

                   2.    Weighing the Relevant Factors

¶ 96   With respect to the individual defendants, although the risk

  and the foreseeability and likelihood of injury from an unfair

  investigation and adjudication remain high, the magnitude of the

  burden and the consequences of placing that burden on the

  individual defendants outweigh the other two factors. So, we




                                     43
  conclude that the individual defendants did not owe John a duty of

  care.

¶ 97      Because the individual defendants did not owe John a duty of

  care, John’s tort claim against the individual defendants necessarily

  fails and the district court correctly granted summary judgment to

  those defendants. See Westin, ¶ 23.

          D.   Genuine Issues of Material Fact Precluded Summary
                  Judgment on John’s Tort Claim Against DU

¶ 98      Having concluded that DU owed a duty of care in the course of

  its investigations and adjudications of allegations of

  non-consensual sexual contact, we turn to whether the record

  permitted summary judgment in favor of DU. We hold that it did

  not.

¶ 99      For many of the same reasons articulated above regarding

  genuine issues of material fact relating to the contract claim,

  including the Tenth Circuit’s analysis of genuine issues of material

  fact related to John’s Title IX claim, we conclude that genuine

  issues of material fact precluded summary judgment on John’s tort

  claim against DU.




                                     44
                            V.   Disposition

¶ 100   The district court’s summary judgment is affirmed in part and

  reversed in part. The district court’s summary judgment dismissing

  John’s contract claim against DU is reversed, as is the summary

  judgment dismissing John’s tort claim against DU. The district

  court’s summary judgment in favor of DU’s trustees, employees,

  and agents is affirmed. The case is remanded for further

  proceedings consistent with this opinion.

        JUDGE BROWN and JUDGE JOHNSON concur.




                                   45